Name: Commission Regulation (EC) No 1435/96 of 23 July 1996 reintroducing customs duties on products of CN codes 3102 and 3105, originating in the Republics of Bosnia- Herzegovina, Croatia and Slovenia and of the former Yugoslav Republic of Macedonia for which tariff ceilings were opened by Council Regulation (EC) No 3355/94
 Type: Regulation
 Subject Matter: economic geography;  trade;  tariff policy;  chemistry;  international trade
 Date Published: nan

 24. 7. 96 ( ENI Official Journal of the European Communities No L 184/25 COMMISSION REGULATION (EC) No 1435/96 of 23 July 1996 reintroducing customs duties on products of CN codes 3102 and 3105, originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and of the former Yugoslav Republic of Macedonia for which tariff ceilings were opened by Council Regulation (EC) No 3355/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3355/94 of 22 December 1994 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia ('), as amended by Regulation (EC) No 3032/95 (2), and in particular Article 3 (2) thereof, Whereas, pursuant to Article 1 of that Regulation, the Republics of Bosnia-Herzegovina, Croatia, and Slovenia and the territory of the former Yugoslav Republic of Macedonia should benefit from preferential tariff arrange ­ ments, in particular subject to tariff ceilings; whereas Article 3 (2) provides that once the ceilings are reached the Commission may adopt a regulation to reintroduce the levying of the customs duties actually applied vis ­ cL-vis third countries until the end of the calendar year; Whereas imports of the products specified in the Annex to this Regulation originating in the said Republics and eligible for tariff preferencs have been charged against the ceiling up to the total amount; whereas the situation on the Community market for these products requires the reintroduction of customs duties vis-d-vis the Republics in question; Whereas the levying of customs duties for these products should therefore be reintroduced, HAS ADOPTED THIS REGULATION: Article 1 From 27 July 1996, the levying of customs duties suspended for 1996 by Regulation (EC) No 3355/94, shall be reintroduced on imports into the Community of the products shown in the Annex, originating in the Repu ­ blics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1996. For the Commission Mario MONTI Member of the Commission (') OJ No L 353, 31 . I1) OJ No L 316, 30 . 12 . 1994, p . 1 . 12 . 1995, p . 4. No L 184/26 EN Official Journal of the European Communities 24. 7. 96 ANNEX Order No CN code Description ( 1 ) (2) (3) 01.0020 3102 10 90 3102 21 00 3102 29 00 3102 30 3102 30 10 3102 30 90 3102 40 3102 40 10 3102 40 90 3102 50 3102 50 90 3102 60 00 3102 70 00 3102 80 00 3102 90 00   Other  Ammonium sulphate; double salts and mixtures of ammonium sulphate and ammonium nitrate:   Ammonium sulphate   Other  Ammonium nitrate , whether or not in aqueous solution:   In aqueous solution   Others  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilizing substances :   With a nitrogen content not exceeding 28 % by weight   With a nitrogen content exceeding 28 % by weight  Sodium nitrate :   Other fertilizers  Double salts and mixtures of calcium nitrate and ammonium nitrate  Calcium cyanamide  Mixtures of urea and ammonium nitrate in aqueous or ammoni ­ cacal solution  Other including mixtures not specified in the foregoing sub ­ headings 01.0030 3105 Mineral or chemical fertilizers containing two or three of the fertiliz ­ ing elements nitrogen, phosphorus and potassium; other fertilizers ; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg